PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/580,401
Filing Date: 24 Sep 2019
Appellant(s): IKENAGA et al.



__________________
Stephen P. Burr	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground of rejection is applicable to the appealed claims.
Claims 1-4 as being unpatentable over Kurosaki (JP 2015-098650 machine translation) in view of Vander Voort (Vander Voort. ASTM Standard News, May, 1991, as “Committee E-4 and Grain Size Measurements: 75 years of progress.”) and ASTM E112-13 (“Standard Test Methods for Determining Average Grain Size” 2013.).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 1 lines 4-5 “average cross-sectional area of (the) crystal grains” under 112(b). Applicant’s claim amendments filed November 30, 2020 were entered and overcame this rejection as detailed in the January 6, 2021 Advisory Action.
Claim 3 line 2 “average cross-sectional area of (the) crystal grains” under 112(b). Applicant’s claim amendments filed January 21, 2021 were entered and overcame this rejection as detailed in the February 22, 2021 Advisory Action.
(2) Response to Argument
Unexpected Results
The appellant argues that a metal plate with a thickness of 30 um or less must have an average crystal grain cross-sectional area of 0.5 to 50 um2 in order to make a deposition mask having suitable strength and weldability. Fig. 25 provides evidence of criticality of the upper limit of 50 um2, where inventive Example 3 and comparative Example 4 have thicknesses of 30 um, but average cross-sectional areas of crystal grains of 48.4 um2 (Example 3) and 64.8 um2 (Example 4) and comparative Example 10 has a thickness of 15 um, but average cross-sectional area of the crystal grains of 54.3 um2. 
The examiner respectfully disagrees that the presented data has met the burden of establishing unexpected results of the claims over the prior art. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). 
In the appeal brief appellant argues that “The claimed upper 30 um limit on the thickness of the metal plate is not critical” (pg. 4 line 6), suggesting this upper endpoint is not critical. 
Data to establish the criticality of 50.0 um2 has not been presented. Examples 3 and 4 in Fig. 25 have the same composition and thickness (i.e. 30 um) and different average crystal grain cross-sectional areas of 48.4 um2 (ok, Example 3) and 64.8 um2 (not good, Example 4). Examples 6 and 8 in Fig. 25 have the same composition and same thickness (i.e. 20 um) and different average crystal grain cross-sectional areas of 63 um2 (not good, Example 6) and 46 um2 (ok, Example 8). Examples 10 and 11 have the same composition and thickness (i.e. 15 um) and different average crystal grain cross-sectional areas of 54.3 um2 (not good, Example 10) and 18.4 um2 (ok, Example 11). While the data shows values below 50.0 um2 are ok and values above 50.0 um2 are not good, the data does not meet the burden of comparing a sufficient number of tests both inside and outside the claimed range to show the criticality, especially around the upper endpoint of 50.0 um2. Evidence to support that the transition from ok to not good occurs at 50.0 um2 within the instantly claimed thickness range of equal to or less than 30 um and composition range of an iron alloy with a total content of Ni and Co of 30 to 54% has not been presented.
The “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be 
Claim 1 lines 2-3 recite the metal plate has a composition “made of a rolled steel of an iron alloy containing at least nickel” and lines 13-14 further require “a total content of nickel and cobalt in the rolled steel is from 30% to 54% by mass”. Examples 1-16 all have the same composition of an iron alloy containing 36% by mass Ni and balance Fe (instant specification [0145], [0157]). A showing that the unexpected results occur over the entire claimed composition range has not been presented. 
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I).
Figs. 25 and 26 lack examples with an average cross-sectional area of crystal grains within the claimed range and the thickness of the metal plate outside of the claimed range. In Fig. 25 when the thickness is more than 30 um, then the average cross-sectional area is also above 50 um2. The instant specification recites in [0164] that in Fig. 26 marker “o” represents welding strength of 200 mN or more and no deformed portion was formed. All the examples that have a thickness of less than 30 um and average crystal grain cross-sectional area of 0.5 to 50 um2 are represented by an “o”.  The data indicates these desirable features are present in examples outside of the claimed range such as about 35 um thickness and about 72 um2 grain size area and about 40 um thickness and 115 um2 grain size area. 
Finally, with respect to the lower limit of the claimed grain size cross sectional area the data provided by applicant shows that the metal plates with average cross-sectional grains of 0.16, 0.33, and 0.4 um2 were not good and at 2 um2 was good (Figs. 25 and 26). In the appeal brief appellant states that “The lack of data at the lower limit of 0.5 um2 is because Applicant had to select a lower limit for the range” (pg. 10 line 23 to pg. 11 line 1), suggesting this lower endpoint is not critical. 
Kurosaki in view of Vander Voort and ASTM E112-13
	The appellant argues Kurosaki fails to disclose or suggest a metal plate that satisfies both the claimed thickness and average grain size because there is no example in Table 1 of a metal plate that is 30 um or less with an average cross-sectional area of the crystal grains of 0.5 to 50 um2. Example 3 has an average cross-sectional area of crystal grains of 31.5 um2 (GS No. 12) and a thickness of 100 um, Example 8 has a metal plate thickness of 30 um and an average cross-sectional area of crystal grains of 252 um2 (GS No. 9), and the remaining 13 Examples are 50 to 100 um thick with average crystal grain cross-sectional areas of at least 252 um2.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Emphasis added. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). The rejection is based on the metal plate taught by Kurosaki in Table 1 No. 3 with a composition and JIS G 0551 grain size no. of 12.0 (i.e. average grain area of 31.5 um2; Vander Voort pgs 6-7 The International Scene; ASTM E112-13 Table 4) that fall within the claimed respective ranges modified by the broader teaching in Kurosaki of a thickness of 0.02 to 0.10 mm (20 to 100 um) (Kurosaki [0014]) in which handleability of the metal plate is not poor, the metal mask is not easily distorted or deformed, and the shadowing effect is not significantly generated (Kurosaki [0014]). This teaching overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
The thickness and grain size data for Nos. 1-9 in Table 1 of Kurosaki is presented below. The examples of Kurosaki were tested at 100 um thick with a range of grain sizes (i.e. 31.5 to 1008 um2) and at 252 um2 with a range of thicknesses (i.e. 30 to 100 um). One of ordinary skill in the art would understand that within the scope of Kurosaki is grain size areas at each example and with each 
[Chart]
The appellant argues that Kurosaki discloses any metal plate having a GS No. of 7.0 or higher (1,008 um2 or lower) exhibits satisfactory performance ([0015], [0016]), whereas the data in the present specification shows that the average cross-sectional area of the crystal grains must be 50 um2 or lower in order for the metal plate to be suitable for making a deposition mask that exhibits acceptable performance during use.
The examiner respectfully disagrees. Kurosaki teaches Table 1 No. 3 has a composition and grain size that fall within the claimed ranges (Kurosaki [0017]) where it is known to vary the thickness from 0.02 to 0.10 mm (20 to 100 um) such that handleability is not poor, the metal mask is not easily distorted or deformed, and the shadowing effect is not significantly generated (Kurosaki [0014]). This range overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). As discussed in more detail above in the response to the unexpected results argument, evidence to overcome the prima face case of obviousness has not been presented.
	The appellant argues that the grain size values presented in Table 1 of Kurosaki are not the grain size of the finished metal plate used for manufacturing a deposition mask (Kurosaki [0017]), but rather the metal plates of Table 1 are annealed and the annealed plates are used for manufacturing a deposition mask.
	During patent examination the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. Claim 1 line 1 recites a “metal plate” (i.e. a product). The broadest reasonable interpretation of this limitation is a flat piece of metal. Table 1 of Kurosaki presents a metal material of 36% Ni added to Fe that is hot-rolled to form a metal mask (i.e. a flat shape).  Determination of patentability is based on the product itself. If the product is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I).
	The claims are not limited to when the metal plate is used. While the plate in Table 1 of Kurosaki goes on for further processing of final recrystallization annealing (Kurosaki [0017]) the plate presented in Table 1 is still used to manufacture a deposition mask such that it reads on this claim limitation. It is noted that the claim does not recite what type of deposition mask the metal plate is being used, whereas appellant’s arguments are directed to a mask used for forming an OLED display (appeal brief pages 3-4). 
	The appellant argues that because the thickness of the metal plate and the crystal grain cross-sectional area are recited in claim 1 this “requires a relationship between the two ranges”, which is further demonstrated by the data in the specification.
	The examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consisting with the specification.” MPEP 2111. Claim 1 lines 2-3 recites “a thickness of equal to or less than 30 um” and lines 4-7 recites “an average crystal grain cross-sectional area…from 0.5 um2 to 50 um2”. Claim 1 does not further define or limit the relationship between the thickness and average crystal grain cross-sectional area. Kurosaki teaches Table 1 No. 3 with a composition and grain size that fall within the instantly claimed range ([0017]; prima facie case of obviousness exists. MPEP 2144.05(I).  
	The appellant argues impermissible hindsight in picking a 30 um thickness example and picking a GS No. 12 (31.5 um2). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Double Patenting
	The appellant argues that if the double patenting rejection over US App No. 16/680,942 is the sole remaining rejection then it should be withdrawn and this application should be allowed because the ‘942 application was filed after the present application.
	The double patenting rejection over US App No. 16/680,942 will be maintained until it has been properly overcome.







Respectfully submitted,
/STEPHANI HILL/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735       

                                                                                                                                                                                                 /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.